Citation Nr: 1309029	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  10-44 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for right knee degenerative joint disease and chrondrocalcinosis.

3.  Entitlement to service connection for left knee degenerative joint disease and chrondrocalcinosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from October 1973 to October 1977 and from June 17, 2004, to July 15, 2004, and reserve service from April, 1975 to May 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision of the Nashville, Tennessee, Regional Office (RO), denying service connection claims for lumbar spine, right knee and left knee disabilities.  

In January 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) and a transcript of the proceeding is of record.  

Based on the evidence of record and to most accurately reflect the benefits sought, the issues on appeal have been recharacterized as reflected on the title page.  


FINDINGS OF FACT

1.  At his January 23, 2012, Board hearing the Veteran withdrew his appeal seeking service connection for a lumbar spine disability.  

2.  The evidence clearly and unmistakably shows right and left knee degenerative joint disease and chrondrocalcinosis pre-existed the June 2004 period of active military service.  

3.  The evidence does not clearly and unmistakably show that right and left knee degenerative joint disease and chrondrocalcinosis was not aggravated by the June 2004 period of active military service.  


CONCLUSIONS OF LAW

1.  The criteria to withdraw the appeal seeking service connection for a lumbar spine disability have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2.  The criteria to establish service connection for right knee degenerative joint disease and chrondrocalcinosis have been met.  38 U.S.C.A. §§ 1110, 1111, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012); VAOPGCPREC 3-2003 (2004). 

3.  The criteria to establish service connection for left knee degenerative joint disease and chrondrocalcinosis have been met.  38 U.S.C.A. §§ 1110, 1111, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012); VAOPGCPREC 3-2003 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Lumbar spine disability claim

An appeal may be withdrawn by the Veteran or his representative as to any or all issues on appeal before the Board.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.  

At his January 2012 hearing, the Veteran provided testimony withdrawing the appeal of the September 2009 decision, declining service connection for a lumbar spine disability, eliminating any allegations of errors of fact or law.  See Board Hearing Trans., Jan. 23, 2012, p. 2.  Dismissal is warranted.

Right and left knee claims

VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  The Board is granting the right and left knee service connection claims, and this is a full grant of the benefits sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.

A Veteran who served during a period of war or during peacetime service after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination.  38 U.S.C.A. §§ 1111, 1132.  Because a knee disability was not noted at entry into active military service in June 2004, VA cannot presume that, at service entry, the Veteran was not sound with respect to his knees.

To rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25,178 (2004); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  VA amended 38 C.F.R. § 3.304(b), effective May 4, 2005, to reflect a change in the interpretation of 38 U.S.C.A. § 1111 by the Federal Circuit and VA's General Counsel, and the regulation now provides that, to rebut the presumption of soundness, VA must establish by clear and convincing evidence both that the disability existed prior to service and that it was not aggravated by service.  See 70 Fed. Reg. 23,027, 23,029 (2005). 

Service treatment records for the Veteran's October 1973 to October 1977 period of active military service do not indicate any complaint, treatment or diagnosis of a knee condition.  

An August 1999 reserve periodic examination is negative for any noted abnormalities associated with the Veteran's lower extremities and spine/musculoskeletal system, but the military examiner documented complains of mild left knee pain.  A January 2000 reserve Physical Profile indicates the Veteran was restricted from running because of knee symptoms.  A June 2001 reserve examination report notes bilateral knee arthritis associated with the Veteran's knees.  

The Veteran was "ordered to active duty as a member of [his] Reserve Component Unit," effective June 17, 2004, in support of Operation Iraqi Freedom.  A June 2004 pre-deployment health assessment noted no abnormalities associated with the Veteran's knees and he was deemed deployable.  

A July 2004 Statement of Medical Examination and Duty Status, details the Veteran's account of an increase in bilateral knee symptomatology (i.e., pain and swelling) associated with extensive and rigorous mobilization training, including carrying the weight of body armor.  The record also reflects his diagnosis of mild bilateral knee osteoarthritis, which was deemed an injury incurred in the line of active duty.  A July 2004 service health assessment indicates the Veteran was deemed not deployable because of his bilateral knee osteoarthritis.  

At his September 2009 VA examination, the Veteran detailed his account of bilateral knee symptomatology, including increased severity while training on active duty from June 2004 to July 2004.  The examiner reported the history of the condition, current examination findings and provided a current diagnosis of bilateral knee degenerative joint disease and chrondrocalcinosis.  The examiner then stated that the diagnoses were likely aggravated by the June 2004 period of service, but was unable to provide the definitive degree of aggravation, citing the progressive nature of the conditions, evidence the conditions were present prior to this period of service and the impact the demands of training would have on the conditions (e.g., ambulation, weight bearing, running and heavy load-carrying).  

	Merits

The Veteran provides a competent and credible account of right and left knee symptomatology, prior to, during and since the June 2004 period of active military service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  His account has remained generally consistent, including at his January 2012 Board hearing and solely for the purpose of seeking and obtaining medical care and treatment prior to initiating a claim for benefits.  The medical evidence, private, reserve and active, also tends to corroborate his account.  In the aggregate, these factors render the Veteran's statements on these matters competent, credible and highly probative.  

Consistent with his account, the medical evidence clearly and unmistakably demonstrates that the Veteran's bilateral knee conditions existed prior to his June 2004 period of active military service.  

The July 2004 Statement of Medical Examination and Duty Status and the July 2004 service health assessment strongly supports a finding that at least some aggravation of the Veteran's bilateral knee conditions occurred during the June 2004 period of active military service because he was deemed not deployable because of the condition, and only a short time prior the June 2004 pre-deployment health assessment deemed him deployable.  The September 2009 VA examiner, while indicating an inability to state the precise degree of aggravation, at a minimum acknowledges that the bilateral knee conditions underwent some aggravation by this period of service.  

In sum, while the evidence of record fails demonstrates that the diagnosed bilateral knee disabilities clearly and unmistakably existed prior to the June 2004 period of service, it does not demonstrate that the diagnosed bilateral knee disabilities clearly and unmistakably were not aggravated by such service.  Accordingly, service connection for right and left knees degenerative joint disease and chrondrocalcinosis is warranted.  


ORDER

The appeal seeking service connection for a lumbar spine disability is dismissed.  

Service connection for right knee degenerative joint disease and chrondrocalcinosis is granted.  

Service connection for left knee degenerative joint disease and chrondrocalcinosis is granted.  





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


